PER CURIAM.
We have considered the petition for writ of prohibition, the response filed pursuant to this Court’s Order to Show Cause, and petitioner’s reply thereto and find that exceptional circumstances existed pursuant to Fla.R.Grim.P. 3.191(f) for continuance of petitioner’s trial to a time beyond the 180 days allowed pursuant to said Rule 3.191. The Order to Show Cause is, therefore, discharged, and petition for writ of prohibition is denied.
MeCORD, Acting C. J., and ROBERT P. SMITH, JR. and ERVIN, JJ., concur.